Citation Nr: 0607942	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
status post left forearm motor nerve damage with loss of use 
associated with coronary artery disease, status post coronary 
artery bypass grafting surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

No left forearm disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part or by an event not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 for 
status post left forearm motor nerve damage with loss of use 
associated with coronary artery disease, status post coronary 
artery bypass grafting surgery have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

This claim was filed in or after 2000, in light of July 2000 
VA surgical treatment, and must be adjudicated pursuant to 
38 U.S.C.A. § 1151 (West 2002) and 38 C.F.R. § 3.361.  


There is evidence that the veteran might now have left 
forearm disability that he would not have had if he had not 
had the coronary artery bypass grafting surgery performed by 
VA in July 2000.  In that surgery, his left radial artery was 
harvested from his forearm and used to perform coronary 
artery bypass grafting.  Then in January 2001, he reported a 
3 month history of needle-like pain in his wrist and, in 
April 2001, he reported that his wrist pain had been 
bothering him for 8 months.  Consults were arranged.  The 
chief of vascular surgery noted in April 2001 that the 
symptoms reported did seem to relate to a complication of the 
surgery, and suggested testing to assess the ulnar artery, as 
the surgery is usually well tolerated if there is good 
collateral perfusion through the ulnar artery.  This testing 
in October 2001 was reported as normal, except for the 
harvested left radial artery.  The plastic surgery consult in 
July 2001 suggested x-rays and EMG studies; the EMG studies 
in October 2001 showed bilateral median nerve entrapment 
consistent with carpal tunnel syndrome.  The October 2001 
electrodiagnostic report contains, also, a diagnosis of 
DeQuervains' disease only noted on the left.  A May 2003 
examination report states that he started having severe pain 
localized at the distal end of the left radial artery 
incision about a month after that radial artery was removed, 
and that pronation, supination, and movement of his thumb now 
causes the pain to increase.  

Regardless of how much, if any, left upper extremity 
disability the veteran now has that would not be present but 
for his undergoing the grafting surgery in July 2000, under 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361, in order for the 
veteran to be compensated for that impairment, he must show 
that it was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in treating the veteran or by an event not 
reasonably foreseeable.

The preponderance of the evidence indicates that there was no 
such fault or event.  The July 2000 operation report 
indicates that the radial artery harvesting was uneventful.  
The July 2000 VA hospital discharge summary, written by a 
physician, indicates that the veteran had an uneventful 
course after having the coronary artery bypass grafting 
surgery.  It also states that there were no complications and 
that all of his incisions were clean, dry, and intact and 
that there was no drainage.  None of this is proof of the 
fault or event requirement and it all suggests otherwise.  

Additionally, in April 2001, the left wrist pain was 
suspected to be from scar tissue and/or tendon impingement, 
rather than faulty surgery or an event not reasonably 
foreseeable.  Although the chief of vascular surgery thought 
that the symptoms might relate to complications of the 
surgery, the testing done in October 2001 did not show any 
problem with the ulnar artery.  In July 2001, the veteran was 
felt to have a neuroma from the surgery rather than from 
faulty treatment or an event not reasonably foreseeable.  
Additionally, a VA examiner who reviewed the veteran's claims 
folder in May 2003 indicated that there is a severe neuralgia 
that followed the harvesting of the left radial nerve in July 
2000, although all major nerves appeared to be intact.  He 
noted that there was a relationship in time between the 
harvesting of the left radial artery and the pain problem, 
but added that there was no evidence of VA being at fault in 
the matter and that the pain was a "feasible" consequence.  
In essence, all of the competent evidence of record 
concerning whether the veteran has disability due to VA fault 
or an event not reasonably foreseeable is, ultimately, 
negative.  The veteran's statements are not competent 
evidence on the fault or event requirement.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  As such, 
the claim must be denied.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In March 2003 and 
January 2005 letters, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning these respective duties, in the 
September 2003 supplemental statement of the case.  The 
notice in March 2003 preceded the adjudication.  Although it 
was later augmented, the Board concludes that the veteran 
received content-complying notice and proper subsequent VA 
process.  Consequently, there is no prejudice to the veteran 
in the timing of the notice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005)

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained pertinent VA treatment 
records and a May 2003 VA examination report that contains a 
medical opinion.  The representative has argued that another 
examination is warranted, but it is not.  The representative 
also argues that VA should obtain the quality assurance 
reports from the VA medical center.  The medical records 
concerning the veteran's hospitalization and surgery, 
however, do not suggest that anything untoward happened 
during the veteran's surgery or hospitalization, so as to 
warrant seeking quality assurance records.  The evidence of 
record is adequate for rating purposes.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
status post left forearm motor nerve damage with loss of use 
associated with coronary artery disease, status post coronary 
artery bypass grafting surgery, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


